                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   XIAOHUA HUANG,                                            No. C 18-06654 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                      JUDGMENT
                                          13   NEPHOS INC.,
                                          14                  Defendant.
                                                                                 /
                                          15
                                          16
                                          17           For the reasons stated in the accompanying order granting relief, FINAL JUDGMENT IS
                                          18   HEREBY ENTERED in favor of defendant and against plaintiff. The Clerk SHALL CLOSE THE
                                          19   FILE.
                                          20
                                          21           IT IS SO ORDERED.
                                          22
                                          23   Dated: November 12, 2019.
                                                                                               WILLIAM ALSUP
                                          24                                                   UNITED STATES DISTRICT JUDGE
                                          25
                                          26
                                          27
                                          28
